Citation Nr: 0814059	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  06-30 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disorder, 
claimed as degenerative disc disease.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1980 
and from January to September 2003.  He also had several 
periods of inactive duty for training (INACDUTRA) and active 
duty for training (ACDUTRA) between 1982 and 2003.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159 (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this case, the Board 
has determined that further evidentiary development is 
required before considering the merits of the claim.  

Under the duty to assist, 38 C.F.R. § 3.159(c)(4), a medical 
examination is necessary as the evidence of record does not 
contain sufficient medical evidence to decide the claim.  
With regard to the veteran's claimed back disorder, there is 
medical evidence in the claims folder of a current back 
disability.  Specifically, November 2005 X-rays reflect that 
he has moderate degenerative disc disease of the L4-L5 level.  
Similar findings were also contained in VA treatment records 
from an MRI dated in March 2002 that found mild degenerative 
osteochondral changes affecting the L4-L5 and a small 
posterior annular tear.  Additionally, several other VA 
treatment records and private treatment records support those 
same findings.  

In addition to his other contentions, the veteran asserts 
that his current back disorder was aggravated by his last 
period of active service from January 2003 until September 
2003.  In the present case, a May 2003 in-service examination 
noted that he had chronic low back pain that appears to have 
preexisted his recent activation to active duty.  Notably, 
the VA MRI noted above, found degenerative changes of his 
lumbar spine in March 2002, nearly a year before his last 
period of active duty service.  

Also associated with the claims file is a DA-2173 dated May 
2003 that reports the veteran experienced low back pain after 
falling during a volleyball game.  Service medical records 
show that this injury was an exacerbation of his degenerative 
disc disease.  He has continued to assert that his back 
disorder was aggravated from this incident in service.  In 
October and November 2004, the veteran underwent VA 
examinations.  While these examinations provided a current 
diagnosis of a back disability and provided a treatment 
history, an opinion was not rendered regarding any 
aggravation, if at all, of his back disorder from the May 
2003 injury in-service.    

Because there is evidence of a current back disorder, coupled 
with evidence of a traumatic incident in service, but no VA 
examination to determine any etiology between the current 
back disorder and his second period of active duty from 
January 2003 until September 2003, a remand is required.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, a VA examination is necessary prior to 
adjudication of the veteran's claim.  When the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Further, additional evidence has been associated with the 
claims file since issuance of the SOC, including a report 
from the Physical Evaluation Board dated in June 2005; 
however, it was submitted without a waiver.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient treatment records 
from the VA Medical Center in San Juan, 
Puerto Rico, for the period from July 
2004 to the present.

2.  Schedule the veteran for an 
appropriate examination to assess the 
etiology of his back disorder.  The 
claims folder should be made available 
and reviewed by the examiner.  Based on 
review of the entire record and 
examination of the veteran, the examiner 
is asked to:

(a)  Identify the appropriate 
diagnosis(es) pertaining to the veteran's 
claimed back disorder.

(b)  Determine the likelihood that the 
veteran's current diagnosis(es) 
preexisted his tour of active service 
beginning in January 2003.  

If the examiner finds that such 
condition(s) preexisted the veteran's 
period of active service, the examiner is 
asked to comment on the likelihood that 
any such preexisting condition(s) 
was/were aggravated by the veteran's 
period of active service from January to 
September 2003.

(c) Regardless of the response to the 
above inquiry, the examiner is also 
requested to offer an opinion of whether 
is it at least as likely as not that the 
current back diagnosis(es) is/are 
causally related to his period of active 
service.

Any opinions offered should be 
accompanied by a clear rationale 
consistent with the evidence of record. 
The examiner's report should indicate 
that the claims file was reviewed.

3.  Upon completion of the above, 
readjudicate the issue on appeal.  If the 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case, including all the evidence 
associated with the claims file since the 
statement of the case, and allow the 
appropriate period for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


